      Case 2:19-cv-03822-HB Document 46 Filed 01/28/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE ESTATE OF ARTHUR PHILLIPS       :        CIVIL ACTION
                                    :
     V.                             :
                                    :
CORRECT CARE SOLUTIONS, LLC,        :        NO. 19-3822
et al.                              :


                                 ORDER

          AND NOW, this 28th day of January, 2021, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of defendants Barbara Herbst and Hannah

Jenkins for summary judgment is GRANTED.


                                        BY THE COURT:


                                        /s/ Harvey Bartle III
                                        _____________________________
                                                                   J.
